NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                        No. 10-3982
                                       ____________

                       OSCAR ROBERTO CORDOVA-MELGAR,
                                               Petitioner,

                                              v.

                  ATTORNEY GENERAL OF THE UNITED STATES,
                                                   Respondent
                      __________________________________

                           On a Petition For Review of an Order
                           of the Board of Immigration Appeals
                               (Agency No. A024-308-195)
                           Immigration Judge: Eugene Pugliese
                         __________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    October 11, 2011

            Before: RENDELL, CHAGARES and ALDISERT, Circuit Judges

                              (Opinion filed October 12, 2011)
                                      ____________

                                         OPINION
                                       ____________


PER CURIAM

       Oscar Roberto Cordova-Melgar (“Cordova”) petitions for review of the Board of

Immigration Appeals’ final order of removal. For the reasons that follow, we will deny

the petition for review in part and dismiss it in part for lack of subject matter jurisdiction.
       Cordova, a native and citizen of Guatamala, was issued an Order to Show Cause

on January 30, 1990, alleging that he entered the United States without inspection on

January 5, 1985. The former Immigration and Naturalization Service charged that he was

deportable under former section 241(a)(1)(B) of the Immigration & Nationality Act

(“INA”), 8 U.S.C. § 1251(a)(1)(B) (1994). Cordova failed to appear and was ordered

deported in absentia. In 2007, proceedings were reopened at Cordova’s request. In

2008, he appeared before an Immigration Judge and conceded deportability. He also

filed a Form I-881, Application for Suspension of Deportation or Special Rule

Cancellation of Removal under Section 203 of the Nicaraguan Adjustment and Central

American Relief Act (“NACARA”), Pub. L. No. 105-100 § 203, 111 Stat. 2160, 2196-

2200 (November 19, 1997), and a Form EOIR-40, Application for Suspension of

Deportation, under former section 244(a)(1) of the INA, 8 U.S.C. § 1254(a)(1) (1994).

       During his individual merits hearing, Cordova testified that he registered for the

benefits of the class action settlement in American Baptist Churches v. Thornburgh, 760
F. Supp. 796 (N.D. Cal. 1991), with the assistance of an immigration attorney, Maria

Valez. A.R. 86. When questioned specifically about his “ABC benefits” registration,

however, he could not remember when he applied, see id., whether forms were actually

submitted, or if he had paid any fees. See id. at 102-103. Regarding his family, Cordova

testified that one of his daughters lives in the United States, but his wife, father and other

children all live in Guatemala. Cordova testified that he has paid taxes under one of his

two social security numbers, and that he underwent surgery for stomach cancer and may

need additional treatment, although he is in remission and not currently taking medication

or following a special diet.
                                              2
       In an oral decision dated December 5, 2008, the IJ denied Cordova’s applications

and ordered him removed to Guatemala. The IJ first noted that, for Guatemalan nationals

who meet certain requirements, there is a presumption that deportation or removal from

the United States would result in extreme hardship. 8 C.F.R. § 1240.64(d)(1). The IJ

then determined that Cordova failed to establish the facts necessary to qualify for the

presumption of extreme hardship. His asylum application had to have been filed by April

1, 1990, see id. at § 1240.61(a), but it was filed at the earliest on November 4, 1991. In

the alternative, he had to have filed his ABC class registration form by December 31,

1991, see id. The IJ examined the documents Cordova submitted to demonstrate his

registration: a letter written by the attorney who assisted him, Ms. Valez, with an ABC

registration form attached. The IJ could not, however, discern the date on the letter, and

the registration form was undated. (It appeared to the IJ that the attorney’s letter was

dated November, 1992, which would have made the registration untimely.) Moreover,

the problems with Cordova’s documentation were not corrected by his testimony because

he was unable to remember when he registered for ABC benefits, or any of the specifics

of his registration. Accordingly, the IJ concluded that Cordova did not establish that he

had registered for ABC class benefits before the December 31, 1991. In sum, he could

not establish either of the facts necessary to qualify for the presumption of extreme

hardship; he would thus have to establish extreme hardship without the benefit of the

presumption.




                                             3
       The IJ then examined the factors set forth in Matter of Anderson, 16 I&N Dec.

596 (BIA 1978), to determine if Cordova met the extreme hardship requirement.1 Within

this framework, the IJ determined that Cordova’s stomach cancer, which had been treated

and was in remission, and his family ties in the United States, were insufficient to

establish extreme hardship either to himself or a qualifying relative when balanced

against the fact that his wife and grown children reside in Guatemala, and he has lived

most of his life in Guatemala. The IJ also denied Cordova’s applications in the exercise

of his overall discretion, in part because Cordova had reaped the benefits of Medicaid

without faithfully paying his taxes (for example, he admitted that he claimed his daughter

as a dependent on his return even though she did not live with him and did not qualify as

a dependent), and because he had two social security numbers. He also had made no

showing of service to the community. Cordova filed an appeal with the Board of

Immigration Appeals.

       On September 8, 2010, the Board dismissed the appeal. The Board reasoned that

the IJ’s factual findings concerning the dates when Cordova may have filed his asylum

application and ABC class benefits registration were not clearly erroneous, 8 C.F.R. §

1003.1(d)(3). Specifically, the Board agreed that the date on Cordova’s attorney’s ABC

class registration letter was indiscernible. The Board noted that it appeared to have been

prepared sometime in November, but the exact date in November and year were

indiscernible. Furthermore, Cordova had testified that he did not know that the ABC

registration form had ever actually been submitted. Accordingly, the Board agreed with

1
 The IJ also looked at whether Cordova established the continuous physical presence
requirement and concluded that sufficient documentation was presented to establish that
he was continuously present in the United States for seven years.
                                            4
the IJ that Cordova was not entitled to the presumption of extreme hardship because he

could not establish that he had complied with either of the critical deadlines for

Guatemalan nationals. With respect to the IJ’s determination on the merits of the

extreme hardship issue, the Board rejected Cordova’s argument that the IJ failed to

adequately take his cancer into consideration. The Board held that the IJ properly

considered the relevant factors of age, family circumstances, length of residence in the

United States, health, involvement in the community, and immigration history, as

required by Matter of Anderson, 16 I. & N. Dec. 596, and Matter of Pilch, 21 I. & N.

Dec. 627 (BIA 1996).2

       Cordova timely petitioned for review and sought a stay of removal, which the

Government did not oppose. We granted Cordova a stay of removal. Cordova then filed

his Informal Brief, in which he argued that the IJ gave little or no weight to his cancer

treatment evidence, failed to consider the hardship factors cumulatively, and thus

committed an abuse of discretion. In ¶ 7 of the brief, Cordova alleged without

elaboration that the Board and IJ erred in not giving him the presumption of hardship.

The Government then filed a motion to dismiss the petition for review, contending that

we lacked jurisdiction over the agency’s discretionary determination of extreme hardship,

see Mendez-Moranchel v. Ashcroft, 338 F.3d 176, 179 (3d Cir. 2003) (noting that every

other circuit to have considered the question has concluded that the extreme hardship

determination under former INA § 244 is a discretionary one). This motion was referred

by Order of the Court to a merits panel. In the Order, we directed the parties to address

2
 Given the determination of no extreme hardship, the Board did not reach the IJ’s
alternative decision that, as a matter of discretion, Cordova was not entitled to suspension
of deportation.
                                               5
in their briefs whether the Board’s determination that Cordova did not qualify for the

presumption of extreme hardship was non-discretionary and thus reviewable, see Bernal-

Vallejo v. Immigration & Naturalization Serv., 195 F.3d 56, 63 (1st Cir. 1999). Our

Clerk then issued an order inviting Cordova to file a supplemental brief on the

jurisdictional issue. The Government has filed its responsive brief. The petition for

review is now ripe for decision.

       We will deny the petition for review in part and dismiss it in part for lack of

subject matter jurisdiction. We generally have jurisdiction to review final orders of

removal pursuant to 8 U.S.C. § 1252(a), (b)(1). We generally review the Board’s

decision, although we also review the IJ’s decision to the extent the Board adopted or

deferred to it. See Zhang v. Gonzales, 405 F.3d 150, 155 (3d Cir. 2005).

       Prior to the passage of the Illegal Immigration Reform and Immigrant

Responsibility Act (“IIRIRA”), an alien who was subject to deportation could qualify for

suspension of deportation, and then adjustment of status, if he could demonstrate that: (1)

he had been physically present in the United States for a continuous period of seven

years, (2) he had been a person of good moral character, and (3) his deportation would

result in extreme hardship to himself or an immediate family member who was a United

States citizen or a lawful permanent resident. INA § 244(a); 8 U.S.C. § 1254(a)

(repealed). After section 244 was repealed and replaced by cancellation of removal, see

generally 8 U.S.C. § 1229b(b)(1), Congress enacted NACARA, which made certain

favorable changes to IIRIRA for Guatemalan nationals (among others) whose

immigration proceedings commenced prior to IIRIRA’s effective date. See NACARA §

203(a)(1), 111 Stat. at 2196-2200.
                                             6
       For Guatemalan nationals, eligibility for relief under NACARA can be established

by either (1) filing an application for asylum on or before April 1, 1990; or (2) first

entering the United States on or before October 1, 1990, and registering for benefits

under the settlement agreement in American Baptist Churches, 760 F. Supp. 796, on or

before December 31, 1991. See 8 C.F.R. §§ 1240.60, 1240.61(a)(1)-(2). See also §§

1240.65(b)(1)-(3), 1240.66(b)(2)-(4) (2011). For those who meet specified criteria and

have submitted the appropriate application, there is a presumption that deportation or

removal from the United States would result in extreme hardship, thus fulfilling the

extreme hardship requirement for suspension of deportation, see id. at § 1240.64(d)(2).

The burden is on the applicant to establish by a preponderance of the evidence that he is

eligible for suspension of deportation or special rule cancellation of removal. See id. at §

1240.64(a)(1).

       The Government, in its responsive brief, see Respondent’s Brief, at 16, has agreed

with us that the agency’s “no presumption of extreme hardship” determination, a central

issue in Cordova’s case, is indeed reviewable because it is factual and non-discretionary.

Cf. Bernal-Vallejo, 195 F.3d 56, 62-63 (while the extreme hardship requirement is

discretionary and non-reviewable, the continuous physical presence question is factual

and non-discretionary and thus reviewable). The presumption of extreme hardship

determination may be reached by answering either one of two factual questions: first, is

the individual a registered ABC class member as of December 31, 1991, or second, did

he file an application for asylum on or before April 1, 1990. 8 C.F.R. § 1240.61(a)(1)-

(2). There is no exercise of discretion in answering these factual questions. Accordingly,


                                              7
the Government’s motion to dismiss for lack of subject matter jurisdiction is denied as

presented, and we will review the merits of this factual and non-discretionary question.

       The scope of review of the agency’s determination of facts is narrow. The

agency’s “findings of fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C.§ 1252(b)(4)(B). See also Jarbough v.

Att’y Gen. of U.S., 483 F.3d 184, 191 (3d Cir. 2007) (“[W]e are not triers of fact, and

Congress mandates that we leave the agency’s factfinding undisturbed unless the

evidence compels a contrary conclusion.”). With respect to the presumption of extreme

hardship, Cordova must show that the evidence relating to the necessary facts was “so

compelling that no reasonable factfinder could fail to find” in his favor. Immigration &

Naturalization Serv. v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

       Here, the agency determined that Cordova failed to establish that he filed an

asylum application on or before April 1, 1990 or that he registered for ABC benefits

before December 31, 1991. The agency determined that his documentary evidence and

testimony were insufficient to meet his burden of proof. Insofar as his asylum

application is dated November 4, 1991, clearly no reasonable factfinder would be

compelled to conclude that it was filed before the April 1, 1990 deadline. The question

of whether Cordova timely registered for ABC benefits is closer, but, on this record, we

must defer to the agency’s factfinding. The date on the letter written by the attorney who

assisted Cordova, A.R. 176, is, as the Board concluded, indiscernible, and the attached

ABC registration, see id. at 177, is, indeed, undated. Moreover, the problems with

Cordova’s documentation were not, as the agency determined, corrected by his

testimony. Although he testified that he registered for ABC benefits with the assistance
                                             8
of Ms. Valez, see id. at 86, when questioned about the details, he could not remember

when he applied, see id., or whether forms actually were submitted on his behalf, see id.

at 102-103. We note that Cordova’s attorney before the Board argued in his brief on

appeal that the date on the letter written by Ms. Valez is “November 1991,” id. at 8, and

we acknowledge that, because the asylum application was dated November 4, 1991, it is

logical to assume that the ABC registration form was prepared in the same month, but we

are not the triers of fact here, and this circumstantial evidence does not compel a

conclusion that Cordova filed his ABC class registration form by December 31, 1991.

Accordingly, we uphold the agency’s determination that Cordova was not entitled to the

presumption of extreme hardship.

       Without the presumption, Cordova was required to show extreme hardship to

himself or a qualifying relative. This is a discretionary determination. Mendez-

Moranchel, 338 F.3d at 179. IIRIRA’s transitional rules, which apply here, provide that

“there shall be no appeal of any discretionary decision under” section 244 of the INA as

of the date of the enactment of the Act. IIRIRA § 309(c)(4)(E). Accordingly, we lack

jurisdiction to review Cordova’s challenge to the discretionary determination that he

failed to establish extreme hardship under former section 244. See, e.g., Najjar v.

Ashcroft, 257 F.3d 1262, 1297-98 (11th Cir. 2001); Rodriguez v. Ashcroft, 253 F.3d 797,

799 (5th Cir. 2001); Escalera v. Immigration & Naturalization Serv., 222 F.3d 753, 755

(10th Cir. 2000); Bernal-Vallejo., 195 F.3d at 63.

       For the foregoing reasons, we will deny the petition for review in part, and dismiss

it in part for lack of subject matter jurisdiction.


                                                9